DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 3596590) in view of Osterberg (US 20140079851 A1).
Regarding claim 1, Harris discloses an egg cooker (Abstract, lines 1-2, “…cover-type cooking utensil wherein food, such as an egg, is cooked…”), comprising: 
a base band (Page 3, Section 2, lines 2-3, “…tapered sides 12 tapered downwardly to its substantially circular base 13…”) shaped to be placed on a cooking surface (Page 3, Section 2, 3, let it be assumed that another cooking utensil such as a skillet 4 containing grease or cooking oil is placed over a heat source.”); 
a cover connected to the base band (Page 3, Section 2, line 1, “…cover 10…”); 
a tunnel within the cover (Page 3, Section 2, lines 27-30, “…a hole in the bottom of said reservoir 16 which extends through its base 13 to a hole in the center cover 10…”, where the valve means 24 can be lifted to allow the passage of liquid), the tunnel sized to allow contents of food items to be poured through the tunnel and onto the cooking surface; and 
a handle connected to the cover (Page 3, Section 2, line 4, “…handle 2…”).
Harris does not disclose:
the tunnel allows contents of an opened egg to be poured through the tunnel and onto the cooking surface;
wherein a length of the tunnel is selected so that when the cover is mounted on the cooking surface, a base at a bottom of the tunnel is elevated over the cooking surface to a height that allows a white of the opened egg to pass under the base of the tunnel to the cooking surface under the cover, while retaining a top of a yolk of the opened egg within an inside circumference of the tunnel.
However, Osterberg discloses, in the similar field of egg cooking apparatuses, a tunnel structure capable of allowing egg materials to enter (Para. 0025, lines 10-12, “…vacuum created draws the egg yolk into the funnel 140…”, where the bottom section of the device 130 can allow eggs to be poured through), where the tunnel creates a seal around the yolk while allowing the whites of the egg to be kept near the cooking surface (Para. 0025, lines 4-7, “…places the spout 140 over the egg yolk. The user ensures that the spout 140 contacts the egg yolk, thus creating a seal around the bottom edge of the bottom funnel…”). It would have been obvious for one of 
	One of ordinary skill in the art would have been motivated to make this modification as Harris states a desire to, “…turn an egg without breaking the yolk of the egg.”, Page 3, Section 1, lines 37-39, which using the spout from Osterberg would provide the advantage of creating a seal around the egg yolk and separate it from the egg white so that the egg yolk would not be broken, as stated by Osterberg, Para. 0025, lines 4-7, “…user ensures that the spout 140 contacts the egg yolk, thus creating a seal…”, and where the spout is, claim 1, “…a device for separating an egg yolk from the egg albumen…”.
Regarding claim 2, modified Harris teaches the apparatus according to claim 1, as set forth above, discloses wherein the handle is integrated into walls of the tunnel (Inherently disclosed in Harris, Page 3, Section 2, lines 3-4, “…a reservoir 16 is an annular recess within said knob or handle 2…”).
Regarding claim 17, Harris discloses an egg cooker (Abstract, lines 1-2, “…cover-type cooking utensil wherein food, such as an egg, is cooked…”), comprising: 
a base band (Page 3, Section 2, lines 2-3, “…tapered sides 12 tapered downwardly to its substantially circular base 13…”) shaped to be placed on a cooking surface (Page 3, Section 2, lines 33-35, “In use of the cooking utensil 3, let it be assumed that another cooking utensil such as a skillet 4 containing grease or cooking oil is placed over a heat source.”); 
a cover connected to the base band (Page 3, Section 2, line 1, “…cover 10…”); and 
a tunnel within the cover (Page 3, Section 2, lines 27-30, “…a hole in the bottom of said reservoir 16 which extends through its base 13 to a hole in the center cover 10…”, where the valve means 24 can be lifted to allow the passage of liquid).

the tunnel sized to allow contents of an opened egg to be poured through the tunnel and onto the cooking surface; wherein a length of the tunnel is selected so that when the cover is mounted on the cooking surface, a base at a bottom of the tunnel is elevated over the cooking surface to a height that allows a white of the opened egg to pass under the base of the tunnel to the cooking surface under the cover, while retaining a top of a yolk of the opened egg within an inside circumference of the tunnel.
However, Osterberg discloses, in the similar field of egg cooking apparatuses, a tunnel structure capable of allowing egg materials to enter (Para. 0025, lines 10-12, “…vacuum created draws the egg yolk into the funnel 140…”, where the bottom section of the device 130 can allow eggs to be poured through), where the tunnel creates a seal around the yolk while allowing the whites of the egg to be kept near the cooking surface (Para. 0025, lines 4-7, “…places the spout 140 over the egg yolk. The user ensures that the spout 140 contacts the egg yolk, thus creating a seal around the bottom edge of the bottom funnel…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the egg cooking apparatus in Harris with the tunnel structure from Osterberg.
	One of ordinary skill in the art would have been motivated to make this modification as Harris states a desire to, “…turn an egg without breaking the yolk of the egg.”, Page 3, Section 1, lines 37-39, which using the spout from Osterberg would provide the advantage of creating a seal around the egg yolk and separate it from the egg white so that the egg yolk would not be broken, as stated by Osterberg, Para. 0025, lines 4-7, “…user ensures that the spout 140 contacts the egg .

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 3596590) in view of Osterberg (US 20140079851 A1) and in further view of Ha (KR 101621186 B1).
Regarding claim 3, modified Harris teaches the apparatus according to claim 1, as set forth above.
Modified Harris does not disclose:
additionally comprising feet connected to the base band, the feet being placed so that the egg cooker rests on the feet when the egg cooker is placed on the cooking surface.
However, Ha discloses, in the similar field of covers for cooking food items, a cooking cover that has a plurality of feet (Page 2, Para. 2 from end, lines 1-2, “…the support (3) formed on the outer periphery of the cover (1) presents a structure with a plurality of downwardly bent form bridges…”), where the cooker rests on the feet (Modified Fig. 3 and Fig. 5). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the egg cooking apparatus from modified Harris with the cover with feet as taught by Ha.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having additional vertical space that would allow for different sizes of eggs to be fried as the yolk does not need to be centered, as stated by Ha, Page 3, last Para., lines 2-4, “…configured to support (3), as shown in Figure 5 as a bridge type, the position 

    PNG
    media_image1.png
    414
    1166
    media_image1.png
    Greyscale

Modified Figures 3 and 5, Ha
Regarding claim 19, modified Harris teaches the apparatus according to claim 17, as set forth above.
Modified Harris does not disclose:
additionally comprising feet connected to the base band, the feet being placed so that the egg cooker rests on the feet when the egg cooker is placed on the cooking surface.
However, Ha discloses, in the similar field of covers for cooking food items, a cooking cover that has a plurality of feet (Page 2, Para. 2 from end, lines 1-2, “…the support (3) formed on the outer periphery of the cover (1) presents a structure with a plurality of downwardly bent form bridges…”), where the cooker rests on the feet (Modified Fig. 3 and Fig. 5). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the egg cooking apparatus from modified Harris with the cover with feet as taught by Ha.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having additional vertical space that would allow for different .

Claims 4-9, 12-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 3596590) in view of Osterberg (US 20140079851 A1) and in further view of Steiner (EP 1623660 A2).
Regarding claim 4, modified Harris teaches the apparatus according to claim 1, as set forth above.
Modified Harris does not disclose:
wherein the tunnel is one of a plurality of tunnels within the cover, each tunnel within the plurality of tunnels being sized to allow contents of opened eggs to be poured through onto the cooking surface.
However, Steiner discloses, in the similar field of cooking apparatuses, a cover with multiple tunnels or holes of varying sizes (Para. 0015, lines 4-5, “…multiple ingredient chutes 120 for measuring and dispensing ingredients…”, Modified Fig. 3.1). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the egg cooking apparatus a singular tunnel from modified Harris with the multiple holes with tunnels as taught by Steiner, where the singular tunnel from modified Harris would be duplicated.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of dispensing multiple of the same ingredient so that more of the 
Furthermore, it has been held that the mere duplication of parts is an obvious modification to make. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Duplicating the tunnel or hole from modified Harris would have the same end result of allowing egg material to be poured through the cover.

    PNG
    media_image2.png
    479
    798
    media_image2.png
    Greyscale

Modified Figure 3.1, Steiner
Regarding claim 5, modified Harris teaches the apparatus according to claim 4, as set forth above, discloses wherein the plurality of tunnels is four tunnels (Inherently disclosed in Steiner, Para. 0015, lines 4-5, “…multiple ingredient chutes 120 for measuring and dispensing ingredients…”, where there are at least four tunnels shown).
Regarding claim 6, modified Harris teaches the apparatus according to claim 4, as set forth above, discloses wherein the cover is made of transparent material (Inherently disclosed in 10 and knob 2 may be formed of any desired material, such as sheet metal, aluminum, special glasses or plastics…”).
Regarding claim 7, modified Harris teaches the apparatus according to claim 4, as set forth above, discloses wherein the handle is located in a center of the cover (Inherently disclosed in Harris, Page 3, Section 2, line 1, “Knob 2, rigidly secured to cover 10…”, where in Fig. 1, the knob is shown in the center of the cover).

Regarding claim 8, Harris discloses an egg cooker (Abstract, lines 1-2, “…cover-type cooking utensil wherein food, such as an egg, is cooked…”), comprising: 
a base band (Page 3, Section 2, lines 2-3, “…tapered sides 12 tapered downwardly to its substantially circular base 13…”) shaped to be placed on a cooking surface (Page 3, Section 2, lines 33-35, “In use of the cooking utensil 3, let it be assumed that another cooking utensil such as a skillet 4 containing grease or cooking oil is placed over a heat source.”); 
a cover connected to the base band (Page 3, Section 2, line 1, “…cover 10…”); 
Harris does not disclose:
a plurality of tunnels within the cover, 
each tunnel within the plurality of tunnels being sized to allow contents of opened eggs to be poured through onto the cooking surface; 
wherein a length of each tunnel is selected so that when the cover is mounted on the cooking surface, a base at a bottom of each tunnel is elevated over the cooking surface to a height that allows a white of the opened egg to pass under the base of each tunnel to the cooking surface under the cover, while retaining a top of a yolk of the opened egg within an inside circumference of each tunnel.

	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of dispensing multiple of the same ingredient so that more of the ingredient can be used, as stated by Steiner, Para. 0025, lines 4-6, “…multiple ingredient chutes 120 may be used to measure and dispense the same ingredient.”.
Furthermore, it has been held that the mere duplication of parts is an obvious modification to make. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Duplicating the tunnel or hole from modified Harris would have the same end result of allowing egg material to be poured through the cover.
Additionally, Osterberg discloses, in the similar field of egg cooking apparatuses, a tunnel structure capable of allowing egg materials to enter (Para. 0025, lines 10-12, “…vacuum created draws the egg yolk into the funnel 140…”, where the bottom section of the device 130 can allow eggs to be poured through), where the tunnel creates a seal around the yolk while allowing the whites of the egg to be kept near the cooking surface (Para. 0025, lines 4-7, “…places the spout 140 over the egg yolk. The user ensures that the spout 140 contacts the egg yolk, thus creating a seal around the bottom edge of the bottom funnel…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed 
	One of ordinary skill in the art would have been motivated to make this modification as Harris states a desire to, “…turn an egg without breaking the yolk of the egg.”, Page 3, Section 1, lines 37-39, which using the spout from Osterberg would provide the advantage of creating a seal around the egg yolk and separate it from the egg white so that the egg yolk would not be broken, as stated by Osterberg, Para. 0025, lines 4-7, “…user ensures that the spout 140 contacts the egg yolk, thus creating a seal…”, and where the spout is, claim 1, “…a device for separating an egg yolk from the egg albumen…”.
Regarding claim 9, modified Harris teaches the apparatus according to claim 8, as set forth above, discloses additionally comprising: a handle attached to a center of the cover (Inherently disclosed in Harris, Page 3, Section 2, lines 1-4, “Knob 2, rigidly secured to cover 10…said knob or handle 2…”).
Regarding claim 12, modified Harris teaches the apparatus according to claim 8, as set forth above.
Modified Harris does not disclose:
wherein the plurality of tunnels are organized in a straight line.
However, Steiner discloses the plurality of tunnels being in different configurations (Para. 0022, lines 4 from end, “Other configurations for the ingredient chutes 120 may be suitably adapted by one of ordinary skill in the art with the benefit of these teachings without departing from the scope of the invention…”, where such a configuration could include a linear arrangement). It would have been obvious for one of ordinary skill in the art before the effective 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of dispensing multiple of the same ingredient so that more of the ingredient can be used, as stated by Steiner, Para. 0025, lines 4-6, “…multiple ingredient chutes 120 may be used to measure and dispense the same ingredient.”.
Furthermore, it has been held that the mere change in shape of a device is an obvious modification to make. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The change from a circular to straight arrangement for the tunnels would result in the same end function of chutes for dispensing eggs and the structure would be a matter of design choice.
Regarding claim 13, modified Harris teaches the apparatus according to claim 8, as set forth above, discloses wherein the base band has a circular shape (Inherently disclosed in Harris, Page 3, Section 2, lines 2-3, “…tapered sides 12 tapered downwardly to its substantially circular base 13…”).
Regarding claim 14, modified Harris teaches the apparatus according to claim 8, as set forth above, discloses wherein the cover is transparent (Inherently disclosed in Harris, Page 3, Section 1, lines 64-66, “…understood that cover 10 and knob 2 may be formed of any desired material, such as sheet metal, aluminum, special glasses or plastics…”).
Regarding claim 15, modified Harris teaches the apparatus according to claim 8, as set forth above, discloses wherein the cooking surface is a skillet or a griddle (Inherently disclosed in Harris, Page 3, Section 2, lines 33-35, “In use of the cooking utensil 3, let it be assumed that another cooking utensil such as a skillet 4 containing grease or cooking oil is placed over a heat source.”).

Modified Harris does not disclose:
wherein the tunnel is one of a plurality of tunnels within the cover, each tunnel within the plurality of tunnels being sized to allow contents of opened eggs to be poured through onto the cooking surface.
However, Steiner discloses, in the similar field of cooking apparatuses, a cover with multiple tunnels or holes of varying sizes (Para. 0015, lines 4-5, “…multiple ingredient chutes 120 for measuring and dispensing ingredients…”, Modified Fig. 3.1). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the egg cooking apparatus a singular tunnel from modified Harris with the multiple holes with tunnels as taught by Steiner, where the singular tunnel from modified Harris would be duplicated.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of dispensing multiple of the same ingredient so that more of the ingredient can be used, as stated by Steiner, Para. 0025, lines 4-6, “…multiple ingredient chutes 120 may be used to measure and dispense the same ingredient.”.
Furthermore, it has been held that the mere duplication of parts is an obvious modification to make. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Duplicating the tunnel or hole from modified Harris would have the same end result of allowing egg material to be poured through the cover.
Additionally, Osterberg discloses, in the similar field of egg cooking apparatuses, a tunnel structure capable of allowing egg materials to enter (Para. 0025, lines 10-12, “…vacuum 140…”, where the bottom section of the device 130 can allow eggs to be poured through), where the tunnel creates a seal around the yolk while allowing the whites of the egg to be kept near the cooking surface (Para. 0025, lines 4-7, “…places the spout 140 over the egg yolk. The user ensures that the spout 140 contacts the egg yolk, thus creating a seal around the bottom edge of the bottom funnel…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the egg cooking apparatus in Harris with the tunnel structure from Osterberg.
	One of ordinary skill in the art would have been motivated to make this modification as Harris states a desire to, “…turn an egg without breaking the yolk of the egg.”, Page 3, Section 1, lines 37-39, which using the spout from Osterberg would provide the advantage of creating a seal around the egg yolk and separate it from the egg white so that the egg yolk would not be broken, as stated by Osterberg, Para. 0025, lines 4-7, “…user ensures that the spout 140 contacts the egg yolk, thus creating a seal…”, and where the spout is, claim 1, “…a device for separating an egg yolk from the egg albumen…”.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 3596590) in view of Osterberg (US 20140079851 A1) and in view of Steiner (EP 1623660 A2) and in further view of Ha (KR 101621186 B1).
Regarding claim 10, modified Harris teaches the apparatus according to claim 8, as set forth above.
Modified Harris does not disclose:
additionally comprising feet connected to the base band, the feet being placed so that the egg cooker rests on the feet when the egg cooker is placed on the cooking surface.
However, Ha discloses, in the similar field of covers for cooking food items, a cooking cover that has a plurality of feet (Page 2, Para. 2 from end, lines 1-2, “…the support (3) formed on the outer periphery of the cover (1) presents a structure with a plurality of downwardly bent form bridges…”), where the cooker rests on the feet (Modified Fig. 3 and Fig. 5). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the egg cooking apparatus from modified Harris with the cover with feet as taught by Ha.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having additional vertical space that would allow for different sizes of eggs to be fried as the yolk does not need to be centered, as stated by Ha, Page 3, last Para., lines 2-4, “…configured to support (3), as shown in Figure 5 as a bridge type, the position of the yolk does not centered yolk by matching the fit receiving portion (4) being able to be cooked, it is possible to use, regardless of the overall size of frying eggs.”.
Regarding claim 11, modified Harris teaches the apparatus according to claim 10, as set forth above, discloses wherein the plurality of tunnels is four tunnels (Inherently disclosed in Steiner, Para. 0015, lines 4-5, “…multiple ingredient chutes 120 for measuring and dispensing ingredients…”, where there are at least four tunnels shown).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 3596590) in view of Osterberg (US 20140079851 A1) and in view of Steiner (EP 1623660 A2) and in further view of Reiner (US 20160374505 A1).

Modified Harris does not disclose:
wherein; a top of each tunnel in the plurality of tunnels has a funnel shape.
However, Reiner discloses, in the similar field of cooking apparatuses, a funnel shape add-on for a tunnel or hole device (Para. 0006, lines 1-3, “A cooking splatter guard is provided that includes a surface extending up from a top edge of a cooking implement at an angle.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cover of the egg cooking apparatus from modified Harris with the funnel shaped splatter guard as taught by Reiner.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having an effective splash guard that allows the cook to inspect the food without removing the guard, as stated by Reiner, Para. 0005, “There is a need for an effective splash guard that allows cooking vapors to escape freely and also enables a cook to inspect and/or adjust the item being cooked, as well as enabling the addition or removal of material from the cooking implement, without the added step of removing a splatter screen.”.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 3596590) in view of Osterberg (US 20140079851 A1) and in further view of Reiner (US 20160374505 A1).
Regarding claim 18, modified Harris teaches the apparatus according to claim 17, as set forth above.
Modified Harris does not disclose:
wherein a top of the tunnel has a funnel shape.
However, Reiner discloses, in the similar field of cooking apparatuses, a funnel shape add-on for a tunnel or hole device (Para. 0006, lines 1-3, “A cooking splatter guard is provided that includes a surface extending up from a top edge of a cooking implement at an angle.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cover of the egg cooking apparatus from modified Harris with the funnel shaped splatter guard as taught by Reiner.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having an effective splash guard that allows the cook to inspect the food without removing the guard, as stated by Reiner, Para. 0005, “There is a need for an effective splash guard that allows cooking vapors to escape freely and also enables a cook to inspect and/or adjust the item being cooked, as well as enabling the addition or removal of material from the cooking implement, without the added step of removing a splatter screen.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baumgarten (US 20120088021 A1) discloses a similar handle that can be embedded into a cover located in a central location, however a tunnel system is not disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
03/21/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761